
	

113 S828 IS: Big Oil Bailout Prevention Unlimited Liability Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 828
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Menendez (for
			 himself, Mr. Nelson,
			 Mr. Durbin, Mr.
			 Reed, and Mr. Whitehouse)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Oil Pollution Act of 1990 to
		  require oil polluters to pay the full cost of oil spills, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Big Oil Bailout Prevention Unlimited
			 Liability Act of 2013.
		2.Removal of limits on liability for offshore
			 facilitiesSection 1004(a)(3)
			 of the Oil Pollution Act of 1990 (33 U.S.C. 2704(a)(3)) is amended by striking
			 plus $75,000,000 and inserting and the liability of the
			 responsible party under section 1002.
		
